895 F.2d 1413
29 Wage & Hour Cas. (BN 1632
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joseph C. KIRCHDORFER and Skip Kirchdorfer Inc., Plaintiffs-Appellants,v.SECRETARY, U.S. DEPARTMENT OF LABOR, Defendant-Appellee.
No. 89-5778.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1990.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiffs, Joseph C. Kirchdorfer and Skip Kirchdorfer, Inc., appeal from the order of the district court granting summary judgment to defendant, Secretary of the United States Department of Labor.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the district court erred in granting summary judgment to defendant.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the district court having articulated the reasons why judgment should be entered for defendant, the judgment of the district court is affirmed upon the reasoning set out by that court in its opinions of March 1, 1989 and May 26, 1989.